Title: From George Washington to Brigadier General James Clinton, 5 October 1776
From: Washington, George
To: Clinton, James



Sir:
Hd Qrs on Harlem Heights. Octor 5th 1776

Your Lettr of the 1st Inst. enclosing one from the Committee of New Windsor and a Deposition against Mr Conner is duly Received, they say the Butter was intended for this Army I would therefore advise its being immediately sent to Colo. Trumbull Commissary General who will pay the Current Price, this Step cannot but be agreeable to Mr Conner if he is Innocent of the Charge if otherways will be secured from going to the Enemy.
The Committee should take upon them the further Examination of Conner & Montgomery and deal with them according to their Crimes, if found Guilty the same steps ought to be taken in regard to the Flour you mention to be in Store at New-Windsor, In respect to Intrenching Tools much time elapses in sending them from here, besides we have not more than are wanted for present use—you must apply to the several Committees in the Country or send an Officer to pick up such a number

as may be necessary, for the Amount you may draw on the Quarter Mastr General. I am sir &c.

G.W.

